Wood, J., (after stating the facts.) Appellee had the cause dismissed under section 6067, Kirby’s Digest, which provides that “an action, other than those mentioned in sections 6060, 6061, against a corporation created by the laws of this State may be brought in the county in which it is situated or has its principal office or place of business, or in which its chief officer resides.” For the purpose of service under this statute, a corporation is situated where it “has its principal office or place of business.” It can be served there, or in the county “in which its chief officer resides,” but not elsewhere. The qualifying term “principal” precludes the idea of there being more than one “office or place of business” where the corporation may be served. If service is had at its office or place of business, to be valid it must be at its “principal” office or place of business, and we cannot construe this to be more than one, without changing the meaning of the word “principal.” The language is plain, and nothing is left for construction. The Legislature evidently had a purpose in using the adjective “principal,” and it is our duty to carry out that purpose by giving it its natural meaning, and its restrictive and qualifying effect. The admission of record is that “its principal office and place of business is at Stamps.” That being true, the further admission that certain officers “for purposes of convenience” have offices in Texarkana, where the business of said offices is conducted principally,” must necessarily refer to other than the principal office or place of business; otherwise the admission would be contradictory and nonsensical. The trial court must have found as a fact that the “principal office or place of business” was at Stamps, and we cannot say that such finding is erroneous. It follows that there was no service. Opinion delivered April 23, 1906. 2. Did appellee enter its appearance? It suggested in limine the lack of service, and only appeared for the purpose of moving to dismiss. This question is ruled by Union Guaranty & Trust Co. v. Craddock, 59 Ark. 593, where we held that “under the code of practice, a plea in abatement that the court has no jurisdiction of defendant’s person for want of proper service is not waived by pleading in bar to the complaint, nor by appealing from an adverse judgment.” There is no doubt but that where a party, who has not been served with summons, answers, consents to a continuance, goes to trial, takes an appeal, or does any other substantial act in a cause, such party by such act will be deemed to have entered his appearance. But this rule of practice does not apply in cases where the party on the threshold objects to the jurisdiction of his person, and maintains his objection in every pleading he may thereafter file in the case. Where he thus preserves his protest, he can not be said to have waived his objection to the jurisdiction of his person. Affirm.